United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  September 6, 2017 
                                             
                                         Before 
 
                         DIANE P. WOOD, Chief Judge 
                         KENNETH F. RIPPLE, Circuit Judge 
                         ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 16‐1958 
 
OTIS B. GRANT,                                  Appeal from the United States District 
        Plaintiff‐Appellant,                    Court for the Southern District of 
                                                Indiana, Indianapolis Division.   
        v.                                       
                                                No. 1:13‐cv‐00826‐TWP‐DML 
THE TRUSTEES OF INDIANA UNIVERSITY,               
ET AL.,                                         Tanya Walton Pratt, 
        Defendants‐Appellees.                   Judge. 
 
                                         O R D E R 
                                              
        The opinion issued in this case on August 31, 2017 is amended as follows: 

       On page 1, line 1 the words “The University of Indiana” should be deleted and 
replaced with “Indiana University”. 

       On page 2, line 18 the words “the University of Indiana” should be deleted and 
replaced with “Indiana University”.